DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
02.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.

Response to Arguments
03.	Applicant argues that the claims, as amended, should not be rejected under 101 as being directed towards an abstract idea without significantly more.  Examiner respectfully disagrees.  The argument presented by Applicant is that the claims (specifically claim 1) have been amended to recite that a database is accessed by a URL, and that this could not encompass a mental process, as a person cannot access data stored in a URL.  However, the recitation of a database is simply a generic computing component.  The claims still contain the abstract idea of accessing a map, which is something that a person can do mentally.  Although a URL is a term used to describe how an electronic document is accessed, this simple recitation of a URL is merely appending the abstract idea to a well-known computing environment, which in this case is an API that accesses a database.  URLs are well-known in the art, and are simply used to access data, such as a document or webpage.  Accessing documents is a process that people have done for a long time, and the claims only recite the generic concept of a URL to access data, which does not recite an improvement that is necessarily rooted in a particular technology.  As such, the claims do not recite significantly more than the abstract idea of accessing data (maps).
	Applicant further argues that this claimed process of claim 1 necessarily has to be performed by computer hardware, since the claim recites a processor and two databases, and that databases are not generic computing components.  Examiner respectfully disagrees.  With respect to the claim limitations, there is no specific definition as to what any of the components are, namely the processor and databases.  Even though they are generally described as being hardware and/or containing computing hardware, this does not make the claims eligible under 101.  As explained above, the claims still recite an abstract idea, and simply utilizing some computing structures, in this case a processor and two databases, does not make the abstract idea any less abstract.  Applicant argues that the databases are not generic computing components because they are accessed by a processor and achieve the in-store digital mapping.  However, this is basically the generic definition of a database, which is a computing component that is accessed by some other means.  Most databases are in communication with other components, such as computing systems, processors, and other hardware.  Likewise, most databases are used to achieve some functionality.  For example, the Applicant’s claims recite that the databases “retrieve data”.  Again, this is the general functionality of a most databases.  Lastly, the last limitation in claim 1 only recites that the API is in communication with the database to generate an updated in-store digital map.  It’s not even explicitly mentioned that the map is actually generated or displayed, just that the API is there to do those things.  Furthermore, the map isn’t claimed as being displayed on a device, being used by a person, or what the improvement to the technology is.  Therefore the claims are only understood to recite the abstract idea and appending it to general computing components.  Claim 11 recites slightly different embodiments as claim 1, but does not recite anything beyond what was analyzed in claim 1. 
	Applicant argues that Pellow does not disclose the claimed limitation in claim 1 of “wherein the API is in communication with the first and second databases to retrieve data in response to the digital mapping request from the requesting source to generate an updated in-store digital map based on the requesting source”.  The main argument presented is that Pellow does not teach that the generating is “based on the requesting source”.  However, such a claim limitation is not present in claim 1.  Claim 1 recites that the generating the in-store digital map is “for display to the requesting source”, which is a different limitation than that which is being argued by Applicant.  Even assuming arguendo that the claimed limitation of “based on the requesting source” was present in the claims (it is claimed in claim 11 in a slightly different manner), it is unclear how this is anything more than just returning the map to the requesting source.  The claims recite that a request for a map is from a “requesting source”, which is a very broad definition of what is making the request.  It could be a anything from a person to a computing device.  Regardless, the request necessarily comes from the “requesting source”, so the response, which in this case is an in-store map, would therefore have to be based on the requesting source.  Just the fact that the requesting source made the request is enough to show that the response is somehow “based on the requesting source”.  Maps are not being randomly distributed, as they are only being prepared and sent out in response to a request.  Therefore the Pellow discloses the Applicant’s claimed limitation of returning a map based on a request for that map.
	Applicant argues that Pellow is only concerned with providing a customer view based on prior purchase history, and that “there are no other views that are generated by Pellow as there is only one requesting source”.  First off, Applicant’s claims, namely claim 1, only recite a single requesting source.  Assuming arguendo that the Applicant has correctly characterized Pellow, it is unclear how the one requesting source in Pellow is different than the one requesting source in the Applicant’s claims/invention.
	Applicant argues that Pellow (and Paknad) do not disclose the claimed limitation of “a second database for storing digital historical data relating to previous updates performed on the maps associated with physical locations”.  However, there is no specific argument presented, it is just said that the prior art does not teach this claim limitation.  Pellow teaches that one or multiple databases are used to store the map data.  For example, Figure 2 shows an API gateway that is in communication with databases that store map data, as well as other types of data that relate to the map data.  Therefore multiple databases are taught, which can store both map data, and related historical data.

Claim Rejections - 35 USC § 101
04.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

05.	Claims 1 – 8, 11, and 13 – 16 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more.  The claims are directed to data storage, which amounts to an abstract idea, as explained in detail below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
	Step 1: The claim recites a system comprising a combination of devices.  This includes an API and two databases that store map data.  Thus, the claim is directed to a machine, which is one of the statutory categories of invention.
	Step 2A, prong one: The claim recites the limitation of “storing digital maps” in two databases.  Although the claim recites a “processor”, a “first database”, and a “second database”, nothing in the claim elements precludes the step from practically being performed in the human mind.  For example, the “storing” steps in the claim encompasses a process that can be performed in the human mind, in that the storing can be done by using pen and paper.  The claims recite that what is stored is “digital data relating to maps” and “data relating to previous updates performed on maps”.  It is unclear what that data is, as it is simply data about maps, which could be almost anything.  For example, it could be the size of the map, the shape, the color, etc.  These are all things that a human can store in their mind, or write down on a piece of paper.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recites an abstract idea.
	Step 2A, prong two: The judicial exception is not integrated into a practical application.  In particular, the claim includes the additional limitations of: “an application programming interface”, “a first database”, and “a second database”.  However, they are recited so generically (no details whatsoever are provided other than that they are general computer components) that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  Lastly, the claims recite that the API is in communication with the two databases to generate an updated in-store map.  However, this is just a description of the basic computing environment for the claimed invention.  Additionally, the claims don’t even recite that either an initial map or an updated map is generated or displayed.  The claims only recite that the API is there to generate the updated map, but it isn’t actually generated, displayed or used in any way.
	Even when viewed in combination, the additional elements in this claim do no more than perform the process on generic computing components.  This does not provide an improvement to the computers and other technology that are recited in the claim.  Thus this claim cannon improve computer functionality or other technology.
	Step 2B: As discussed previously with respect to Step 2A prong two, the databases in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea, but are instead limited to appending well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (abstract idea).
	The claims recite that the system includes an application programming interface, which is executed on a processor.  However, this is merely generic computer components, and does not impose any meaningful limit on the computer implementation of the abstract idea.  Therefore this claim limitation is understood to be well-understood, routine, and conventional activity, which can be performed by generic computing components.
	The same analysis is applied to dependent claims 2 – 8, and 13 – 16, because the limitations recite additional mental processes and/or mathematical calculations and do not integrate into a practical application.  Further, they do not include additional elements that amount to significantly more.
	Claim 2 includes additional elements, such as modules, but these are merely generic computing components.  They do not recite any detail that would differentiate them from generic computing components.  Claims 3 – 6 recite that the modules communicate with each other.  However, communication is seen as a mental process and/or generic computing function, and these limitations are merely indicating the technological environment in which the judicial exception is applied to, and does not amount to significantly more than the abstract idea.
	Claim 11 recites a method of generating a map.  Nothing in claim 11 precludes the steps from practically being performed in the mind.  For example, in claim 11, the limitations of “receiving a request for a map” can be done as a mental process or observation; “determining a type of map requested” can be done as an observation, evaluation, or judgement”; “accessing a database” can be done as a mental process or evaluation; “generating a map” can be done as a mental processor observation; and “transmitting the generated map” can be done as a mental process or evaluation.  For example, a person can mentally retrieve and obtain a map either a map they have knowledge of or a printed out map, or can use a generic computer to perform these processes.  Accessing data and outputting data are insignificant extra-solution activity.  Accessing data is merely data gathering and outputting data is merely printing or outputting.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Claim 13 – 16 recites some additional elements, but none of them add anything significant that could not be performed as a mental process.  For example, claim 15 recites a determination for the map, and claims 13, 14, and 16 recite the obtaining of the map.  These do not recite additional processes beyond those already considered, as they can be considered mental processes and/or can be done with generic computing components.

Claim Rejections - 35 USC § 103
06.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

07.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


08.	Claims 1 – 8, 11, and 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pellow et al. (US PGPub 2017/0221119), hereinafter “Pellow”, in view of Paknad et al. (US PGPub 2011/0173218), hereinafter “Paknad”.
	Consider claim 1, Pellow discloses a system for in-store digital mapping comprising:
	a processor having an application programming interface (API) stored within for receiving a mapping request for an existing in-store digital map from a requesting source and for digitally communicating with the requesting source (paragraphs [0051], [0053], an application programming interface is used that allows for mapping requests to be processed);
	a first database, the first database associated with a URL for the existing in-store digital map for storing digital data relating to the existing in-store digital map that is associated with a physical location (paragraphs [0029], [0030], [0077], a database is used to store maps and related information for locations, which can be accessed by a webpage);
	a second database for storing digital historical data (paragraph [0030], a database is used to store historical information relating to stored map data);
	wherein the API is in communication with the first and second databases to retrieve data in response to the digital mapping request from the requesting source to generate an updated in-store digital map for display to the requesting source (paragraphs [0051], [0073], [0074], an API is used to obtain data from databases, which includes obtaining updated map data for display).
	Although Pellow discloses storing historical data for maps, the historical data is generally the purchase history of the users, and not data specific to the map.
	In the same field of endeavor, Paknad discloses a system comprising:
	storing digital historical data relating to previous updates performed on the existing in-store digital map (paragraphs [0044] – [0046], historical map data is stored, such as old maps and/or historical changes made to maps).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the storage of historical maps and map data taught by Paknad into the storing of different map data taught by Pellow for the purpose of allowing users to see the evolution of maps over time in order to obtain additional information about maps and how things have changed.
	Consider claim 2, and as applied to claim 1 above, Pellow discloses a system comprising:
	a central database module, a historical database module, a property owner's systems module, and a third-party systems module (paragraphs [0023], [0033], various components and modules are utilized, including modules that store information in databases and allow for searching of the databases).
	Consider claim 3, and as applied to claim 2 above, Pellow discloses a system comprising:
	the third-party's systems module communicates with requesting sources outside a retailer's network (paragraphs [0023], [0025], [0038], modules communicate with other modules that are in a different network).
	Consider claim 4, and as applied to claim 2 above, Pellow discloses a system comprising:
	the property owner's systems module communicates with requesting sources within a retailer's network (paragraphs [0023], [0025], [0038], modules communicate with other modules that are in the network).
	Consider claim 5, and as applied to claim 2 above, Pellow discloses a system comprising:
	the central database module communicates with the first database (paragraphs [0023], [0025], [0038], modules communicate with other modules).
	Consider claim 6, and as applied to claim 2 above, Pellow discloses a system comprising:
	the historical database module communicates with the second database (paragraphs [0023], [0025], [0038], modules communicate with other modules).
	Consider claim 7, and as applied to claim 1 above, Pellow discloses a system comprising:
	a map editor connected to the first database (paragraphs [0077], [0094], changes can be made to the maps).
	Consider claim 8, and as applied to claim 1 above, Pellow discloses a system comprising:
	map editor is web-based (paragraphs [0077], the map editing can be done on the internet).
	Consider claim 11, Pellow discloses a method of digital map generation comprising:
	receiving a request for a digital map from a requesting source (paragraph [0006], a request is made for a map);
	determining if a store location digital map or an [analytical] digital map is requested (paragraph [0007], a particular map is determined based on the request);
	accessing a database, via a URL, to retrieve the type of digital map requested (paragraph [0023], [0030], [0077], the map data is requested from a database, which can be done by through a website);
	generating the digital map based on the type of digital map requested and based on the requesting source (paragraph [0027], a map is generated based on the request);
	transmitting the generated digital map to the requesting source (paragraph [0029], the map is generated and transmitted based on processing the request).
	Although Pellow discloses storing historical data for maps, the historical data is generally the purchase history of the users, and not data specific to the map.
	In the same field of endeavor, Paknad discloses a system comprising:
	an analytical digital map (paragraphs [0044] – [0046], historical map data is stored, such as old maps and/or historical changes made to maps).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the storage of historical maps and map data taught by Paknad into the storing of different map data taught by Pellow for the purpose of allowing users to see the evolution of maps over time in order to obtain additional information about maps and how things have changed.
	Consider claim 13, and as applied to claim 11 above, Pellow discloses a system comprising:
	retrieving the store location digital map from a central database (paragraphs [0029], [0053], a map for a retail store can be retrieved).
	Consider claim 14, and as applied to claim 13 above, Paknad discloses a system comprising:
	retrieving the analytical digital map from a historical database (paragraphs [0044] – [0046], historical map data is retrieved).
	Consider claim 15, and as applied to claim 13 above, Pellow discloses a system comprising:
	determining a view of the store location digital map being requested (paragraph [0092], a specific view for the map can be used).
	Consider claim 16, and as applied to claim 15 above, Pellow discloses a system comprising:
	transmitting a digital map based on the determined view (paragraphs [0053], [0092], the map corresponds to the particular map requested is returned).

Conclusion
09.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

October 08, 2022